DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement(s) filed on August 14, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-10 of U.S. Patent No. 10,746,903 (herein US 903). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 903 claims:
Instant Application Claim 1
Corresponding US 903 Claim
a dielectric lens
Claim 1
a center portion that extends along a cylinder axis having a central axis
Claim 1, Claim 2 - ring structure being cylinder having implicit axis
a plurality of spoke portions that are attached to the center portion to extend to a spherical perimeter region in a radial direction from the center portion
Claim 1, Claim 2 - ring perimeter
wherein the plurality of spoke portions includes at least a first monolithic spoke portion extending from the center portion to the spherical perimeter region
Claim 1
wherein the center portion and the plurality of spoke portions define a plurality of cavity regions among the plurality of spoke portions 
Claim 1
wherein the center portion, the cylinder, the plurality of spoke portions, and the plurality of cavity regions are included in a gradient index (GRIN) lens having a plurality of relative permittivites that are based on a radial distance from the center portion
Claim 1 (relative permittivites = dielectric constant)


	As to claims 4-9, US 903 claims 1-2, 7-10 recite substantially similar subject matter.
	As to claim 12, while US 903 does not claim manufacturing using a 3D printing method, such feature represents a product by process (PxP), and thus the structure implied by claim 12 is anticipated by US 903 claim 1 (MPEP 2113).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-13, 23-24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Jesme et al. (US 2016/0322703 - Jesme).
	As to claim 1, Jesme teaches a dielectric lens (Jesme Figs. 7, 9A,B; para. [0030]), a center portion that extends along a cylinder having a central axis (Jesme Fig. 7 - 214) a plurality of spoke portions that are attached to the center portion and extend to a spherical perimeter region in a radial direction from the center portion (Jesme Fig. 7 - 202, 204, 206, 208, 210), wherein the plurality of spoke portions includes at least a first monolithic spoke portion extending from the center portion to the spherical perimeter region (Jesme Fig. 7 - 202, 204, 208, 210; para. [0073] - each of 202-210 themselves, or as a collective, are contiguous regions including some material forming an approximate straight line), wherein a center portion and the plurality of spoke portions define a plurality of cavity regions among the plurality of spoke portions (Jesme Fig. 7 - 222, 224; para. [0073]),  wherein the center portion, the cylinder, the plurality of spoke portions, and the plurality of cavity regions are included in a GRIN lens having a plurality of relative permittivities that are based on a radial distance from the center portion (Jesme Fig. 7; para. [0073]-[0075]).
claim 11, Jesme teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Jesme further teaches the at least first monolithic spoke portion extends along a spoke axis from the center portion that is normal to the central axis and twists along the spoke axis (Jesme Fig. 7 - spokes 202-212 extend along axis perpendicular to central axis of 214 and where the spokes twist at the junctions of spoke rings).
	As to claim 12, Jesme teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Jesme further teaches the dielectric lens is manufactured utilizing a 3D printing method (Jesme para. [0072]).
	As to claim 13, Jesme teaches a dielectric lens (Jesme Figs. 7, 9A,B; para. [0030]) comprising a center portion that extends along a cylinder having a central axis (Jesme Fig. 7 - 214), a plurality of spoke layers (Jesme Fig. 9A - 304A), wherein each spoke layer of the plurality of spoke layers is attached to another spoke layer of the plurality of spoke layers in a stack-up fashion along the cylinder (Jesme Fig. 9A - 304A), and each spoke layer comprises a plurality of spoke portions that are attached to the cylinder and extend to a spherical perimeter region in a radial direction from the center portion (Jesme Fig. 7 - 202, 204, 206, 208, 210), wherein the plurality of spoke portions includes at least a first monolithic spoke portion extending from the cylinder to the spherical perimeter region (Jesme Fig. 7 - 202, 204, 208, 210; para. [0073] - each of 202-210 themselves, or as a collective, are contiguous regions including some material forming an approximate straight line), wherein the cylinder and the plurality of spoke portions define a plurality of cavity regions among the plurality of spoke portions (Jesme Fig. 9A - 308A), wherein the cylinder, the plurality of spoke portions, and the plurality of 
	As to claim 23, Jesme teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Jesme further teaches the at least first monolithic spoke portion extends along a spoke axis from the cylinder that is normal to the central axis and twists along the spoke axis (Jesme Fig. 7 - spokes 202-212 extend along axis perpendicular to central axis of 214 and where the spokes twist at the junctions of spoke rings).
	As to claim 24, Jesme teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Jesme further teaches the dielectric lens is manufactured utilizing a 3D printing method (Jesme para. [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jesme as applied to claims 1 and 13 above, and further in view of Sayanskiy et al. (Broadband 3D Luneburg Lenses Based on Materials of Radially Diverging Dielectric Rods; herein Sayanskiy)1.
	As to claim 4, Jesme teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Jesme further teaches the first monolithic spoke portion has a first width at a first distance from the center portion and a second width at a second distance from the center portion, the second distance greater than the first distance (Jesme Fig. 7 - 202, 204, 206, 208, 210, 212), but doesn’t specify the first width is different than the second width.  In the same field of endeavor Sayanskiy 
	As to claim 5, Jesme in view of Sayanskiy teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Sayanskiy further teaches the second width is greater than the first width (Sayanskiy Fig. 4b), and the at least first monolithic spoke portions of the plurality of spoke portions has a tapered profile that increases in width as a function of distance from the center portion (Sayanskiy Fig. 4b).
	As to claim 6, Jesme in view of Sayanskiy teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Sayanskiy further teaches the second width is less than the first width (Sayanskiy Fig. 4b), and the at least first monolithic spoke portions of the plurality of spoke portions has a tapered profile that decreases in width as a function of distance from the center portion (Sayanskiy Fig. 4b). 
	As to claim 7, Jesme in view of Sayanskiy teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Sayanskiy further teaches the first monolithic spoke portion further has a third width at a third distance from the center portion (Sayanskiy Fig. 4b - width of a prong near top), the third first distance at bottom of rod, second distance at middle of rod, third distance at top of rod), wherein the second width is greater than the first width and is greater than the third width (Sayanskiy Fig. 4b - second width at 3.8 is greater than width of rod at bottom (first width) and greater than width at the top of a rod prong (third width); see below), wherein the first monolithic spoke portion has a dual tapered profile that increases in width as a function of distance from the center portion until a particular distance from the center portion and then decreases in width as a function of distance from the center portion (Sayanskiy Fig. 4b).

    PNG
    media_image1.png
    398
    329
    media_image1.png
    Greyscale

	
	As to claim 8, Jesme in view of Sayanskiy teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Sayanskiy further width of two prong near top), the third distance greater than the second distance (Sayanskiy Fig. 4b - first distance at center of rod, second distance at middle of prong, third distance at top of rod), wherein the second width is less than the first width and is less than the third width (Sayanskiy Fig. 4b - see figure below), wherein the first monolithic spoke portion has a reverse dual tapered profile that decreases in width as a function of distance from the center portion until a particular distance from the center portion then increases in width as a function of distance from the center portion (Sayanskiy Fig. 4b - see figure below).

    PNG
    media_image2.png
    334
    417
    media_image2.png
    Greyscale

 
	As to claim 9, Jesme teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the spherical perimeter region is either a sphere or hemisphere.  In the same field of endeavor Sayanskiy teaches a dielectric lens having a spherical or hemispherical perimeter (Sayanskiy Fig. 
	As to claim 16, Jesme teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Jesme further teaches the first monolithic spoke portion has a first width at a first distance from the cylinder and a second width at a second distance from the cylinder, the second distance greater than the first distance (Jesme Fig. 7 - 202, 204, 206, 208, 210, 212), but doesn’t specify the first width is different than the second width.  In the same field of endeavor Sayanskiy teaches a dielectric lens having a plurality of spoke portions (Sayanskiy Fig. 1; Fig. 4), where the spoke portions have a first width at a first distance from a center and a second width at a second greater distance from the center, the first width being different than the second width (Sayanskiy Fig. 4b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide different widths since, as taught by Sayanskiy, such spoke/rod shapes allow for optimization for operating as a Luneburg lens for TMz polarization (Sayanskiy page 1523; Section IV).
	As to claim 17, Jesme in view of Sayanskiy teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Sayanskiy further teaches the second width is greater than the first width (Sayanskiy Fig. 4b), and the at least first monolithic spoke portions of the plurality of spoke portions has a tapered profile that increases in width as a function of distance from the cylinder (Sayanskiy Fig. 4b).
claim 18, Jesme in view of Sayanskiy teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Sayanskiy further teaches the second width is less than the first width (Sayanskiy Fig. 4b), and the at least first monolithic spoke portions of the plurality of spoke portions has a tapered profile that decreases in width as a function of distance from the cylinder (Sayanskiy Fig. 4b). 
	As to claim 19, Jesme in view of Sayanskiy teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Sayanskiy further teaches the first monolithic spoke portion further has a third width at a third distance from the cylinder (Sayanskiy Fig. 4b - width of a prong near top), the third distance greater than the first distance (Sayanskiy Fig. 4b - first distance at bottom of rod, second distance at middle of rod, third distance at top of rod), wherein the second width is greater than the first width and is greater than the third width (Sayanskiy Fig. 4b - second width at 3.8 is greater than width of rod at bottom (first width) and greater than width at the top of a rod prong (third width); see below), wherein the first monolithic spoke portion has a dual tapered profile that increases in width as a function of distance from the cylinder until a particular distance from the cylinder and then decreases in width as a function of distance from the cylinder (Sayanskiy Fig. 4b).

    PNG
    media_image1.png
    398
    329
    media_image1.png
    Greyscale


	As to claim 20, Jesme in view of Sayanskiy teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Sayanskiy further teaches the first monolithic spoke portion further has a third width at a third distance from the cylinder (Sayanskiy Fig. 4b - width of two prong near top), the third distance greater than the second distance (Sayanskiy Fig. 4b - first distance at center of rod, second distance at middle of prong, third distance at top of rod), wherein the second width is less than the first width and is less than the third width (Sayanskiy Fig. 4b - see figure below), wherein the first monolithic spoke portion has a reverse dual tapered profile that decreases in width as a function of distance from the cylinder until a particular distance from the cylinder then increases in width as a function of distance from the cylinder (Sayanskiy Fig. 4b - see figure below).

    PNG
    media_image2.png
    334
    417
    media_image2.png
    Greyscale

 
	As to claim 21, Jesme teaches all the limitations of the instant invention as detailed above with respect to claim 13, but doesn’t specify the spherical perimeter region is either a sphere or hemisphere.  In the same field of endeavor Sayanskiy teaches a dielectric lens having a spherical or hemispherical perimeter (Sayanskiy Fig. 4a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the perimeter as a sphere or hemisphere since, as taught by Sayanskiy, such shapes are well known in the art for 3D Luneburg lenses (Sayanskiy page 1520; Title).


Allowable Subject Matter
Claims 2-3, 10, 14-15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 2-3, although the prior art teaches a dielectric lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 2, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the dielectric lens is a Luneburg lens having the spoke width as defined and claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 10, although the prior art teaches a dielectric lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 10, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the dielectric lens is a Maxwell fisheye lens having the spoke width as defined and claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claims 14-15, although the prior art teaches a dielectric lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 14, in such a manner that a rejection under 35 U.S.C. 
	As to claim 22, although the prior art teaches a dielectric lens as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 22, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the dielectric lens is a Maxwell fisheye lens having the spoke width as defined and claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jesme et al. (US 10,886,613) is cited as the patent to Jesme cited above.  Kelleher (US 2,866,971); Yang et al. (US 11,043,743); Nishida et al. (US 11,050,158); Chen et al. (Ultrabroadband Three-Dimensional Printed Radial Perfectly Symmetric Gradient Honeycomb All-Dielectric Dual-Directional Lightweight Planar Luneburg Lens)2; Ma et al. (Three-dimensional broadband and broad-angle transformation-optics lens)3; Rondineau et al. (A Sliced Spherical Luneburg Lens)4 are cited as additional examples of dielectric lenses/Luneburg lenses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 2, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A. Sayanskiy, S. Glybovski, V. P. Akimov, D. Filonov, P. Belov and I. Meshkovskiy, "Broadband 3-D Luneburg Lenses Based on Metamaterials of Radially Diverging Dielectric Rods," in IEEE Antennas and Wireless Propagation Letters, vol. 16, pp. 1520-1523, 2017, doi: 10.1109/LAWP.2016.2647383
        2 Jin Chen, Xujin Yuan, Mingji Chen, Xiaodong Cheng, Anxue Zhang, Gantao Peng, Wei-Li Song, and Daining Fang; ACS Applied Materials & Interfaces 2018 10 (44), 38404-38409; DOI: 10.1021/acsami.8b11239
        3 Ma, H., Cui, T. Three-dimensional broadband and broad-angle transformation-optics lens. Nat Commun 1, 124 (2010). https://doi.org/10.1038/ncomms1126
        4 S. Rondineau, M. Himdi and J. Sorieux, "A sliced spherical Luneburg lens," in IEEE Antennas and Wireless Propagation Letters, vol. 2, pp. 163-166, 2003, doi: 10.1109/LAWP.2003.819045